Citation Nr: 1709101	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-04 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for left total knee replacement with residual scar (formerly characterized as degenerative joint disease of the left knee with patellar tendinitis; status post left knee arthroscopy with residual scar) from July 1, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veterans claims file is currently under the jurisdiction of the Oakland, California RO.

The December 2009 rating decision granted service connection for degenerative joint disease of the left knee with patellar tendinitis, status post left knee arthroscopy with residual scar, and assigned a 10 percent initial rating effective from August 1, 2009.  An October 2012 rating decision characterized the service-connected left knee disability as left total knee replacement, and assigned a 100 percent evaluation, effective from May 9, 2011, the date of knee replacement surgery, through June 30, 2012, the last day of the month following one-year from implantation of the prosthesis.  The 100 percent rating commenced subsequent to an initial one month temporary total convalescence rating assigned pursuant to 38 C.F.R. § 4.30.  A 30 percent rating was assigned effective from July 1, 2012.

A February 2016 Board decision denied entitlement to an initial rating in excess of 10 percent prior to May 9, 2011, and denied entitlement to a staged rating in excess of 30 percent for total left knee replacement from July 1, 20l2.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and the Court granted a November 2016 Joint Motion for Partial Remand, vacated the February 2016 Board decision concerning entitlement to a disability rating in excess of 30 percent from July 1, 2012 for total left knee replacement, and remanded the issue to the Board for readjudication.  The Board decision concerning entitlement to a higher initial rating prior to May 9, 2011 remained undisturbed.  Therefore, the only issue before the Board is entitlement to a staged initial rating in excess of 30 percent for left total knee replacement with residual scar from July 1, 2012.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA medical examination in June 2015, wherein he reported to the examiner that he experienced flare-ups.  In answering whether the Veteran's pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups, the examiner opined, "[t]he exam is not being conducted under the conditions described above[,] so it would be mere speculation as to whether the Veteran's functional ability is limited over a period of time."  When an examiner is asked to render an opinion and determines that he/she cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety, including the examination and the opinion itself, shows that "the examiner [did] not invoke the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In that regard, "it must be clear on the record that the inability to opine is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 389.  In this case, it is not clear whether the June 2015 VA examiner considered the Veteran's complete medical history prior to providing the opinion as to whether pain could significantly limit functional ability during flare-ups.  As such, the Board finds that opinion to be inadequate, and that the matter must be remanded for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board further observes that a new precedential opinion that directly impacts this case was issued by the Court.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing ...."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of 38 C.F.R. § 4.59.  Here, the June 2015 VA examination report does not comply with Correia because it does not specify whether range-of-motion testing was on active, passive, weight-bearing, or nonweight-bearing, or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may adequately be assessed under the provisions of 38 C.F.R. § 4.59.  Accordingly, the Veteran must be afforded a new VA knee examination that adequately addresses the Veteran's additional functional loss during flare-ups in knee symptoms; and that complies with Correia by including all necessary information in view of 38 C.F.R. § 4.59.      

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA medical treatment records from the Martinez VAMC.
 
2.  Schedule the Veteran for a VA examination concerning the current nature and severity of his service-connected left knee replacement.  The claims file must be made available for review and the examiner must note that a review was completed.  All indicated tests and studies must be completed.  The examiner must address the following:

a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), and 38 C.F.R. § 4.59 (2016), the examination should record the left knee range-of-motion findings in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct any required testing, or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so. 

b) The examiner must address functional impairment, if any, during flare-ups or when the left knee is used repeatedly.  The range of motion lost during a period of flare-up or over-use must be indicated in degrees.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.     

c) The examiner should determine whether the Veteran has ankylosis of the left knee.

d)  Describe the manifestations and measurements of any residual scar from left knee surgery.  

Each opinion stated should be accompanied by a complete rationale, citing pertinent evidence as appropriate.  

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied issue a Supplemental Statement of the Case to the Veteran and his representative.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




